       Case 2:21-cv-00049-NJB-JVM Document 39 Filed 04/30/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA
______________________________________________________________________________

URSULA NEWELL-DAVIS, et al.,                         Civil Action No. 2:21-cv-00049-NJB-JVM
                              Plaintiffs,
               v.


COURTNEY N. PHILLIPS, in her official
capacity as Secretary of the Louisiana
Department of Health, et al.,
                              Defendants.
_____________________________________________________________________________


                                  JOINT STATUS REPORT


   1. Plaintiffs: Ursula Newell-Davis and Sivad Home and Community Services, LLC.

       Plaintiffs’ counsel: Anastasia Boden and Mollie Riddle.

       Defendants: Courtney N. Phillips, in her official capacity as Secretary of the Louisiana

Department of Health; Ruth Johnson, in her official capacity as Undersecretary of the Louisiana

Department of Health; Julie Foster Hagan, in her official capacity as Assistant Secretary of the

Louisiana Department of Health’s Office for Citizens with Developmental Disabilities; Cecile

Castello, in her official capacity as Health Standards Section Director of the Louisiana

Department of Health; and Dasiny Davis, in her official capacity as Facility Need Review

Program Manager of the Louisiana Department of Health.

       Defendants’ counsel: Shae McPhee, Neal R. Elliott, Kimberly L. Sullivan, Kimberly L.

Humbles, Stephen R. Russo.




                                                 1
       Case 2:21-cv-00049-NJB-JVM Document 39 Filed 04/30/21 Page 2 of 4




    2. Pending motions: Defendants’ Motion to Dismiss was submitted for decision on March

31, 2021. Oral argument was not requested and will not be requested. No evidentiary hearing is

expected to be needed.

   3. Scheduling Conference: March 17, 2021
      Pretrial Conference: November 10, 2021
      Bench Trial: November 29, 2021

       This is a non-jury case. Trial is expected to be three days.

    4. Plaintiffs challenge Louisiana’s Facility Need Review (FNR) requirement for home and

community-based services providers. To obtain FNR approval, applicants must prove that their

proposed service is “needed.” Plaintiffs contend that the FNR requirement is a violation of the

Due Process, Equal Protection, and Privileges or Immunities Clauses of the Fourteenth

Amendment to the U.S. Constitution as well as a violation of the Due Process and Equal

Protection provisions of the Louisiana Constitution.

   5. Initial disclosures have been exchanged and Plaintiffs’ first set of interrogatories and

requests for production of documents were sent on April 9, 2021. Remaining discovery will

include additional sets of interrogatories and requests for production of documents as well as

requests for admission, depositions, and expert disclosures, reports, and depositions (if any).

   6. No settlement negotiations are underway. Settlement is unlikely in this case.




                                                 2
      Case 2:21-cv-00049-NJB-JVM Document 39 Filed 04/30/21 Page 3 of 4




DATED: April 30, 2021.

                                             Respectfully submitted,


 SARAH R. HARBISON                           /s/ Mollie W. Riddle
 Pelican Institute                           MOLLIE W. RIDDLE*
 400 Poydras Street, Suite 900               Cal. Bar No. 322970
 New Orleans, LA 70130                       ANASTASIA P. BODEN*
 Tel: (504) 500-0506                         Cal. Bar No. 281911
 sarah@pelicaninstitute.org                  PACIFIC LEGAL FOUNDATION
 LA Bar Reg. No. 31948                       930 G Street
                                             Sacramento, CA, 95814
                                             Tel: (916) 419-7111
                                             MRiddle@pacificlegal.org
                                             ABoden@pacificlegal.org

                                             *Pro Hac Vice

                                           Respectfully submitted,

 /s/ Neal R. Elliott, Jr.___________        /s/ Shae McPhee
Neal R. Elliott, Jr. (#24084)              Elizabeth B. Murrill (#20685)
Kimberly L. Sullivan (#27540)                Solicitor General
Kimberly L. Humbles (#24465)               Shae McPhee (#38565)
Stephen R. Russo (#23284)                    Deputy Solicitor General
LOUISIANA DEPARTMENT OF HEALTH             OFFICE OF THE ATTORNEY GENERAL
628 N. 4th Street                          LOUISIANA DEPARTMENT OF JUSTICE
P.O. Box 3836                              909 Poydras Street, Suite 1850
Baton Rouge, Louisiana 70821-3836          New Orleans, Louisiana 70112
Telephone: (225) 342-1128                  Telephone: (225) 938-0779
Facsimile: (225) 342-2232                  Email: mcphees@ag.louisiana.gov
Email: Neal.Elliott@la.gov
       Kimberly.Sullivan@la.gov            Counsel for Defendants
       Kimberly.Humbles@la.gov
       Stephen.Russo@la.gov




                                       3
      Case 2:21-cv-00049-NJB-JVM Document 39 Filed 04/30/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       This is to certify that a true and accurate copy of the foregoing was served by electronic

service through the Court’s CM/ECF system on April 30, 2021, to all counsel of record.




                                                     /s/ Mollie W. Riddle
                                                     MOLLIE W. RIDDLE*




                                                4
